Citation Nr: 0935148	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for stapedectomies of the right ear with dizzy spells.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to June 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which, inter alia, granted 
service connection for stapedectomies of the right ear with 
dizzy spells and assigned a 10 percent rating, and granted 
service connection for bilateral mild hearing loss and 
assigned a noncompensable rating.  The Veteran appealed the 
initial ratings assigned for these two disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was scheduled for a Travel 
Board hearing on April 7, 2009.  The record reflects that he 
was properly notified for the hearing in a March 2009 letter.  
In a fax received by the AMC on April 3, 2009, the Veteran 
requested that the April 7, 2009 hearing be rescheduled 
because his representative was never notified of this hearing 
and was unable to properly prepare for the hearing.  
Unfortunately, the Veteran's request to reschedule was not 
received at the New York, New York RO until July 6, 2009.  
Therefore, the April 7, 2009 hearing was never rescheduled 
and the claims file indicates that the Veteran failed to 
appear without explanation.

In light of the fact that the Veteran did submit a request to 
reschedule his Travel Board hearing, and he has shown good 
cause for such, the Board will remand the case in order for 
such hearing to be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in accordance with the docket 
number of his appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




